Citation Nr: 1538958	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 30, 2013, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active service from July 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was last finally denied in a February 2005 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  The Veteran's petition to reopen his claim for service connection for bilateral hearing loss was received on April 30, 2013, prior to that date there was not a pending unadjudicated claim for service connection for bilateral hearing loss.

3.  A June 2013 rating decision granted the Veteran's petition to reopen, finding that new and material evidence, other than service department records, had been received; the rating decision also granted service connection for bilateral hearing loss, effective April 30, 2013. 


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  An effective date earlier than April 30, 2013, is not warranted for the award of service connection for bilateral hearing loss.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Analysis 
      
The Veteran contends that he is entitled to an earlier effective date for his service-connected hearing loss.  In his notice of disagreement, the Veteran argued that the effective date should be November 5, 2004, the date he originally submitted his claim for hearing loss.  In his VA Form 9, the Veteran asserted that his effective date should be in 1969, because if VA had requested a medical opinion service-connection would have been granted at that time.

A June 2013 rating decision granted the Veteran's petition to reopen, finding that new and material evidence, other than service department records had been received.  The rating decision also granted service connection for bilateral hearing loss, effective April 30, 2013.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(2015).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2015).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a freestanding earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran originally filed for service-connection for a left ear injury in February 1969.  That claim was denied in a February 1969 notification letter.  The Veteran did not appeal that decision, nor was new evidence received during the one-year appeal period.  Therefore, that decision became final.  38 U.S.C.A. § 4005 (c) (West 1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

The Veteran's claim for entitlement to service connection for bilateral hearing loss was last finally denied in a February 2005 rating decision; the Veteran did not appeal nor was any new and material evidence received within the appeal period.  Accordingly, the February 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Moreover, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the February 1969 or February 2005 rating decisions.  Therefore, 38 C.F.R. § 3.156 (c) (2015) is not applicable.  

Thus, absent a finding of CUE, the February 2005 rating decision is final and binding.  In the present case, CUE has not been alleged and certainly not pleaded with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  See also Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define "effective date," the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

A review of the claims file shows that, subsequent to the February 2005 decision and prior to April 30, 2013, there was no communication, formal or informal, that could be interpreted as a claim for service connection for bilateral hearing loss.  Thus, the earliest possible effective date is April 30, 2013, the date the Veteran's petition to reopen the claim was received.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2015).  Consequently, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for an earlier effective date must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an effective date earlier than April 30, 2013, for the grant of service connection for bilateral hearing loss, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


